     Case 3:19-cv-00720 Document 32 Filed 07/16/20 Page 1 of 3 PageID #: 190



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JACOB W. FORD,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:19-0720

POINT PLEASANT POLICE DEPARTMENT,
SGT. J.D. REYNOLDS,
DEPUTY JOHN DOE,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

               Pending before the Court is Plaintiff Jacob W. Ford’s Second Motion to Amend

Complaint. ECF No. 27. For the following reasons, the Court GRANTS the motion.



               On April 29, 2020, this Court entered a Memorandum Opinion and Order (ECF No.

25), denying without prejudice Plaintiff’s first Motion to Amend. In the Memorandum Opinion

and Order, the Court explained that Plaintiff sought to amend the parties in his initial Complaint

because he “‘inadvertently named the Point Pleasant Police Department rather than the City of

Point Pleasant and inadvertently named Mason County Sheriff’s Department rather than Sheriff

Gregory Powers . . . . In addition, the identity of Deputy John Doe has been determined to be

Deputy Justin Cavender[.]” Ford v. Point Pleasant Police Dep’t, Civ. Act. No. 3:19-0720, 2020

WL 2066730, at *1 (quoting Pl.’s Mot. to Am. Compl. at 2). Plaintiff also sought to add the Mason

County Commission as a Defendant. Although Defendants Point Pleasant Police Department and

Sgt. J.D. Reynolds did not oppose the amendment, the Sheriff’s Department objected, arguing the
    Case 3:19-cv-00720 Document 32 Filed 07/16/20 Page 2 of 3 PageID #: 191



allegations against it were insufficient as a matter of law, irrespective of the substitution of Sheriff

Gregory Powers and the addition of the Mason County Commission. Id. Although the Sheriff’s

Department also made a cursory statement that it appears Plaintiff knew the name of Deputy

Cavender before the initial Complaint was filed, the Sheriff’s Department did not make any

specific argument that such knowledge would prevent Plaintiff from substituting Deputy Cavender

for John Doe. Instead, its argument focused on the futility of the claims made against it.



               Upon review of the Complaint, the Court agreed that the allegations made against

the Sheriff’s Department were merely conclusory statements and threadbare recitals of the

elements of a cause of action and subject to dismissal even if the Court permitted Plaintiff to name

Sheriff Powers and the Mason County Commission as Defendants. Therefore, the Court granted

the Sheriff’s Department’s Motion to Dismiss and denied the proposed Amended Complaint as

drafted. The Court never addressed Plaintiff’s request to substitute Deputy Cavender for John Doe

as it was not the focus of the Sheriff’s Department’s argument. Although the Court denied

Plaintiff’s Motion to Amend, it did so without prejudice and expressly stated that Plaintiff could

file a second motion to amend the Complaint with a revised proposed Amended Complaint

consistent with the Court’s Memorandum Opinion and Order. Id. at *3.



               Attached to his Second Motion to Amend Complaint, Plaintiff submitted a

proposed revised Amended Complaint in which he substitutes Deputy Cavender for John Doe,

revises his allegations, and adds Sheriff Powers and the Mason County Commission as Defendants.

Plaintiff does not name the Sheriff’s Department as a Defendant. Nevertheless, the Sheriff’s

Department filed an objection for two reasons: (1) the statute of limitations ran between the time



                                                  -2-
    Case 3:19-cv-00720 Document 32 Filed 07/16/20 Page 3 of 3 PageID #: 192



of the original motion and the Court’s ruling and (2) the Court already decided the claims against

it were futile, irrespective of naming Sheriff Powers and the Mason County Commission in its

place. However, the Court declines to address these arguments because the Sheriff’s Department

does not have standing to challenge the current motion as it was dismissed from this action and is

not named as a Defendant in the second proposed Amended Complaint.



               Therefore, upon review and in light of this Court’s prior Memorandum Opinion and

Order, the Court GRANTS Plaintiff’s Second Motion to Amend Complaint (ECF No. 27) and

DIRECTS the Clerk to file ECF No. 27-1 as an Amended Complaint.



               The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                             ENTER:         July 16, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -3-
